t c summary opinion united_states tax_court patricia agnes williams debbie wales next friend petitioner v commissioner of internal revenue respondent docket no 19402-03s filed date patricia agnes williams debbie wales next friend pro_se susan greene for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code_of_1986 as amended the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 notice_of_determination pursuant to sec_6320 and sec_6330 petitioner seeks review of respondent’s filing of a notice_of_federal_tax_lien with respect to her income_tax_liability for the issue for decision is whether respondent’s determination to proceed with collection action was an abuse_of_discretion background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioner resided in groves texas on date the internal_revenue_service irs received from petitioner and ted williams her spouse a form_1040 u s individual_income_tax_return for petitioner and her spouse claimed deductions of dollar_figure for various expenses on schedule c profit or loss from business but reported gross_receipts or sales of zero the return claimed a refund of dollar_figure the irs disallowed the claim of petitioner and her spouse as untimely and later advised them that their return for had been selected for examination the case of petitioner and her spouse was transferred to austin texas at petitioner’s request soon after the case was transferred the irs requested that petitioner and her spouse consent to extending the period of limitations for assessment of the tax due on the tax_return when they refused to consent to the extension the irs disallowed their claimed schedule c expenses due to lack of substantiation the disallowance of the schedule c expenses which also led to the disallowance of a small amount of itemized_deductions on schedule a resulted in a deficiency of dollar_figure respondent prepared a statutory_notice_of_deficiency dated date for issuance to petitioner and her spouse for reflecting a deficiency of dollar_figure and additions to tax under sec_6651 and and an accuracy-related_penalty under sec_6662 no petition for a redetermination of the deficiency was filed in this court and the irs assessed the deficiency additions and penalty on date in september of the irs sent to petitioner and her spouse letter final notice_of_intent_to_levy and notice of your right to a hearing the letter notified them that the irs intended to levy on their property and rights to property to collect their unpaid liabilities for and of their right to request a hearing with the appeals_office before execution of the levy although petitioner received a copy of the notice_of_intent_to_levy and right to a hearing she did not request a hearing with appeals on date the irs sent to petitioner and her spouse letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 for their federal_income_tax liability petitioner and her spouse through debbie wales their authorized representative timely requested a hearing with respect to the filing of the notice_of_federal_tax_lien in the request for a hearing it was alleged that was audited before and was found to be acceptable the appeals officer conducted the collection_due_process_hearing by telephone and correspondence with petitioner and ms wales with respect to the notice of lien filing other than the existence or amount of the underlying liability petitioner raised no issues for consideration by the appeals officer petitioner however presented no evidence with respect to the underlying tax_liability the appeals_office issued the notice_of_determination in this case finding the filing of the notice_of_federal_tax_lien to be an appropriate collection method discussion sec_6320 entitles a taxpayer to notice of his right to request a hearing with the irs office of appeals after a notice of lien is filed by the commissioner in furtherance of the collection of unpaid federal taxes the taxpayer requesting the hearing may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the commissioner’s intended collection action and alternative means of collection sec_6320 and c c see 114_tc_604 114_tc_176 where the validity of the tax_liability is not properly part of the appeal the taxpayer may challenge the determination of the appeals officer for abuse_of_discretion sego v commissioner supra pincite goza v commissioner supra pincite the taxpayer may raise challenges to the existence or amount of the underlying tax_liability however only if he did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 at trial petitioner’s only argument was that she did not receive the statutory_notice_of_deficiency for the underlying tax_liability and that the irs could not prove that they had sent it therefore she argues the assessment in this case is wrongful in making this argument petitioner attempts to challenge the existence or amount of the underlying tax_liability which is allowed under the law only if she did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 the parties agree that the irs sent petitioner and her spouse letter final notice_of_intent_to_levy and notice of your right to a hearing that they received a copy of the notice_of_intent_to_levy and right to a hearing and that they did not request a hearing with appeals petitioner’s failure to request a hearing on the notice_of_intent_to_levy is the deciding factor in this case an opportunity to dispute a liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability sec_301_6320-1 q a e2 proced admin regs sec_301_6320-1 q a-e7 proced admin regs further explains that where the taxpayer previously received a cdp_notice under with respect to the same tax and tax period and did not request a cdp hearing with respect to that earlier cdp_notice the taxpayer already had an opportunity to dispute the existence or amount of the underlying tax_liability petitioner could have challenged as improper due to the alleged failure of the irs to mail to her a statutory_notice_of_deficiency the assessment for income taxes at a sec_6330 hearing offered in the notice_of_intent_to_levy because petitioner has had an opportunity to dispute the assessment in appeals and if necessary to file a petition with the tax_court to contest the issue she is precluded from now attacking the assessment 126_tc_356 the only issue raised by petitioner addressed the existence of the underlying tax_liability which issue the court has determined she is precluded from raising the court finds therefore that respondent did not abuse his discretion in determining that the filing of the notice_of_federal_tax_lien was appropriate reviewed and adopted as the report of the small_tax_case division for respondent decision will be entered
